MOSCOWTTZ, District Judge.
This is a motion for leave to reargue the motion of the defendant dismissing this cause for lack of jurisdiction.1
This is an action to recover on a war risk insurance policy. The question presented for consideration is whether or not the disagreement, which was in form sufficient to entitle the plaintiff to sue prior to July 3, 1930, when the amendment to section 445 of title 38 United States Code (38 USCA § 445), took effect, is sufficient when' a suit is commenced after July 3, 1930.
Under section 445 there can be no suit on a war risk insurance policy without a disagreement, and without such disagreement the court lacks jurisdiction. The right to sue the United States upon such war risk policies is Conferred by section 19 of the World War Veterans’ Act, as amended (section 445 of title 38, USCA).
On July 3, 1930, when section 19 was amended, the word “disagreement” was defined as “a denial of the claim by the director or some one acting in his name on an appeal to the director.”
Had the action been brought prior to July 3, 1930, the court would have had jurisdiction, as a disagreement in this ease was sufficient. Congress evidently did not intend to make an exception as to existing disagreements, for if that was its intention it could have made provision for same in definite language.
Where a change in a statute is made, such change applies to all suits thereafter commenced, unless an exception is made in any regard.
The court is without jurisdiction because there is no disagreement as contemplated by the amendment of July 3, 1930. Taylor v. United States (D. C.) 57 F.(2d) 331; Mara v. United States (D. C.) 54 F.(2d) 397.
Motion for reargument denied. Settle order on notice.

 No opinion filed on former argument.